Hosmer, Ch. J.
The general question for determination, is, whether the paupers named in the plaintiffs’ declaration are inhabitants of the town of Sterling. Many of the facts stated in the bill of exceptions, are unnecessary, and answer no valuable purpose. There is no ground of pretence, that Stephen Stacey, by commorancy, or in any other manner, obtained a settlement in this state; and as little is there, that by Sylvester Stacey any such settlement was gained, unless by his birth. His residence at Lisbon, when a minor, was followed by no legal consequence, since by our law an infant can ob*116tain no settlement by commorancy. Huntington v. Oxford, 4 Day, 189.
Having been born in Sterling, that is the place of Sylvester Stacey's settlement, unless it appear that he is settled elsewhere; for wherever a child is first known to be, that is always, prima facie, the place of his settlement, until some other can be shewn. 1 Bla. Comm. 362. 2 Burn's Just. 312. Newtown v. Stratford, 3 Conn. Rep. 600. And as the paupers have acquired no settlement for themselves, they necessarily have their settlement with Sylvester Stacey.
The only remaining enquiry is, whether the settlement of Sylvester Stacey in Massachusetts, was communicated to his son Sylvester. By the English law, as well as by our own, the child acquires by parentage a settlement with his father; (1 Bla. Comm. 363. Foley's Poor Laws 269. 3 Burn's Just. 313. Newtown v. Stratford, 3 Conn. Rep. 600.) and if Stephen Stacey had been settled in any town in this state, that would be the settlement of his son. But does the law of Massachusetts recognize a child born in another state as being settled with his father in that state? This presents the only difficulty in the case. On this point the record is silent; and we cannot judicially know what the law of a foreign state is, but it must be proved like any other fact. Mostyn v. Fabrigas, Cowp. 161. We are not to assume, that Sylvester Stacey would be deemed a settled inhabitant in the state of Massachusetts; and without this assumption, we cannot say, that he had not a settlement by birth in Sterling. Rex v. St. Botolph's, 1 Burr. Sett. Ca. 370. Hebron v. Marlborough, 2 Conn. Rep. 18. It would be unjust, and against law, to deprive a person of his settlement here, before we know that he is settled elsewhere, and thus to render him a vagrant; and on this subject we must not be guided by conjecture. It is matter of regret, that on this all-essential point, the record is silent; but we are bound to take it as it is.
It results, that the paupers have their settlement in Sterling, and that the decision below is correct.
The other Judges were of the same opinion.
Judgment to be affirmed.